Adams, Ch. J.
i taxation : erty :°personoFadminis-ds tiator. As the notes were not assessable in both places we have to determine in which they were assessable, ^ 110t chimed, nor could it properly be, that Burlington has any superior rights by reason of the fact that it is an incorporated city. The case, then, is not different from what it would have been if Sunderland had died elsewhere in the county, but not in Union township. We have, then, the question as to whether the fact that a person dies in a given township, leaving personal property, gives the assessor of such township the right to assess the property, regardless of the place where the property is owned or situated. Those who contend that it does must maintain that a rule is applicable different from that which applies to any other personal property.
The statutory provisions touching the question at issue are as follows. The personal property of a decedent is to be listed by the executor. Code, § 803. The assessor of each township shall list every person in the township, and shall assess all the real and personal property therein. Code, § 823. This would seem to be broad enough to include *322personal property in tlie township held by an executor residing in the township. But if there was any doubt about it such doubt would be removed by another provision in the same section. ’ “ Any person who shall refuse to assist in making out a list of his property or of any property which he is Toy lorn required to assist in listing * * * shall forfeit the sum of one hundred dollars.”' The “ property which he is required by law to assist in listing,” as distinguished from his own, includes personal property which he holds in a fiduciary capacity as executor or trustee. It seems clear to us that the statute was designed to provide that the assessor of each township may demand of every executor residing in the township a list of the personal property held by him as executor in the township, under penalty of a fine. To say that this is not so except when the deceased died in the township is to impose a qualification upon,the statute, by judicial construction, for which we find no warrant.
It is manifest that the important consideration is not so much the comparative rights of the different townships as the certainty that all property shall be taxed once, and only once. To secure this certainty, we nrast presume, was the object of the statute. But this cannot be secured under the rule contended for by the appellees, unless assessors are to be sent into foreign townships in search of taxpayers and property. If this were the design of the statute it appears to us that a township assessor’s duties would be co-extensive in some sense with the county, if not the State.
We are aware that in McGregor’s executors v. Vanpel, 24 Iowa, 436, it was held that the personal property of an estate of a decedent is to be assessed in the county where the decedent died, although the residence of the executor and actual situs of the property may be elsewhere. .It must be conceded, we think, that it is not easy to make a broad distinction upon principle between that case and this; yet we are not prepared to say that the principle is the same. The ruling in that case was placed upon the ground that the executor is the *323representative of the decedent. As letters of administration under the Eevision issued in the county where the decedent died if he died a resident of the State, and as the administration was had in such' county, it was doubtless thought that the representation of the decedent by the executor should be regarded as in such county, and that as a consequence the personal property should be regarded as having a constructive situs in the county, even though the actual situs should be elsewhere.
In the case at bar it is not denied that the property should be assessed in the county where the administration is, because both the administrator and property are in such county. But when we are ashed to hold that the property is assessable in a township in which is neither the administrator nor property we are ashed to extend the idea of local representation beyond that of local administration, that is, we are ashed to apply local representation to the township while local administration, at most, concerns only the county.
The writer of this opinion does not wish to be understood as expressing an approval of the decision in McGregor’s executors v. Vanpel, but he thinks that if it should be conceded that the decision is wrong the facts in the present case are not such as would justify us in overruling it; and he is authorized to say that Mr. Justice Day concurs in this remark.
Our attention is called by the appellees to Stevens v. Mayor of Booneville, 34 Mo., 323, in which it was held that personal property of an estate is to be assessed where the decedent died, although the residence of the executor and actual situs of the property might be in a different township.
But the case before us must turn upon the construction which should be placed upon the provisions of our own statute. As the proper construction admits in our mind of no reasonable doubt, we have to say that we think that the property in question was assessable in Union township and not in the city of Burlington.
Eeversed.